Title: To George Washington from Charles Washington, 23 November 1785
From: Washington, Charles
To: Washington, George

 

Dear Brother
Happy Retreat Novr 23d 1785

Your Letter of the 29 of Octr, I recd by Mr Muse, and am Sorry to find the two Little boys are at a place where they are gaining so little Improvement at so high an Expence, perhaps they might do better at Alexandria, Mr McCray tils me there is a well Established School at that place, and supposees there Expence would not amount to nere what it is at present, or if you think it more advisable for them to go to a prvet School, there is a high learnt Man a Minester in about two miles of me to whom my Little Son gose to, will take them, and there Brother Thornton Washington will Board them I shall be happy to have your Advice on the Accation.
I have Muster’d up for the present £26:2:6 which I send you by Mr McCray, and am in hopes it will not be long before it will be in my power to send more. the Family join in Love to you Mrs Washington and new Married Couple and am Dear Sir with Esteem your Loving Brother

Chas Washington

